Citation Nr: 1014884	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  93-25 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

3.  Entitlement to service connection for residuals of a 
fracture of the nose.

4.  Entitlement to service connection for residuals of a 
head/facial injury.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and comrade, D. C.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970, including service in the Republic of Vietnam 
from May 1968 to April 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the RO.  In 
a March 1993 rating decision issued in April 1993, the RO 
denied the Veteran's claim for service connection for 
residuals of a head/face injury and for a fracture of the 
nose.  The Veteran perfected an appeal to the RO's denial.  

In November 1995, the Veteran and his spouse testified at an 
RO hearing; a copy of the transcript is associated with the 
record.

Subsequently, in a February 1994 rating decision issued in 
March 1994, the RO denied service connection of PTSD, noting 
that, although he had been diagnosed with PTSD, no in-service 
stressor had been verified.  In a February 2005 and December 
2005 rating decisions, the RO determined that new and 
material evidence sufficient to reopen the Veteran's 
previously-denied claim for service connection for PTSD had 
not been received.  The Veteran perfected an appeal with the 
December 2005 rating decision.  

In June 2009, the Veteran, his spouse, and comrade, D. C., 
testified at a Decision Review Officer (DRO) hearing at the 
RO; a copy of the transcript is associated with the record.

The Veteran was scheduled to testify at a Central Office 
hearing in January 2010 at the Board in Washington, DC, but 
his representative indicated, in a statement dated January 
11, 2010, that the Veteran was unable to attend because of 
his condition.  He did not request that the hearing be 
rescheduled.  Therefore, the request for the hearing is 
deemed withdrawn.  38 C.F.R. § 20.704 (2009).

As the Board must first decide whether new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for PTSD before it can address this matter 
on the merits, and in light of the United States Court of 
Appeals for Veterans Claims (Court) held, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), that, when the Veteran 
specifically requests service connection for PTSD, but the 
medical record includes other psychiatric diagnoses, the 
claim may not be narrowly construed as only a PTSD claim, but 
rather, should be construed as a claim for a psychiatric 
disorder generally, the Board has characterized the issues on 
appeal as to this matter as encompassing the first two issues 
listed on the title page.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO 
determined that no new and material evidence had been 
received to reopen a previously-denied claim of entitlement 
to service connection for PTSD.  

2.  Some of the evidence received since the February 2005 
rating decision is neither cumulative nor redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
PTSD.

3.  The Veteran has a current diagnosis of PTSD which has 
been linked to an in-service stressor-injuries sustained in 
a motor vehicle accident (MVA) while stationed in Germany 
during the winter of 1970; VA physicians also have diagnosed 
him with major depressive disorder (MDD), generalized anxiety 
disorder (GAD), and panic disorder which have been related to 
the progression of the Veteran's PTSD.

4.  There is no evidence that the Veteran's nose has ever 
been fractured.

5.  Residual scarring of the Veteran's face was due to an in-
service MVA during 1970.


CONCLUSIONS OF LAW

1.  The February 2005 rating action, determining that no new 
and material evidence had been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2009).  

2.  As evidence received since the February 2005 rating 
decision, is new and material, the criteria for reopening the 
claim for service connection for PTSD, are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for PTSD, MMD, GAD, and a 
panic disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).  

4.  The criteria for service connection for claimed residuals 
of a fractured nose are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

5.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for residuals of a 
head/facial injury are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

Initially, given the Board's favorable disposition of the 
Veteran's petition to reopen a previously-denied claim for 
service connection for PTSD and the claims for service 
connection for a psychiatric disorder, to include PTSD, and 
for residuals of a head/facial injury, the Board finds that 
all notification and development actions needed to fairly 
adjudicate these issues on appeal have been accomplished.

With regard to the issue of service connection for claimed 
residuals of a fractured nose, the Board notes that the 
rating decision on appeal was issued prior to the enactment 
of the VCAA.  Even so, in a February 2009 post-rating letter 
the RO notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  This letter did not inform the 
Veteran of how disability ratings and effective dates are 
assigned, if service connection is granted.  Because the 
Board's decision herein denies the Veteran's claim for 
service connection for residual of a fractured nose as a 
prima facie case has not been made in the absence of a 
showing that the Veteran sustained a fracture of the nose, 
neither a disability rating or an effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess.  

In April 2009, the RO issued a supplemental statement of the 
case (SSOC) with regard to this issue.  Hence, while this 
notice was provided after the initial rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or an SSOC, 
is sufficient to cure a timing defect).  Thus, any VCAA 
notice error in regard to the issue denied herein is deemed 
harmless and does not preclude appellate consideration of the 
matters decided on appeal.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, and Vet Center and 
VA treatment records.  As there is no evidence that the 
Veteran ever broke his nose and any residuals thereof, the 
Board finds the record adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, 
the Board notes that, although the Veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since 2005, as the Board is granting all of the 
Veteran's claims, except for the one for which no diagnosed 
disability has been shown and for which he was not granted 
SSA benefits, a remand to obtain SSA records is not 
warranted.  Golz v. Shinseki, 590 F.3d 1317, 1321 
(Fed.Cir.2010) ("The language of the statute is explicit: 
not all medical records or all SSA disability records must be 
sought-only those that are relevant to the veteran's 
claim.").  Also of record and considered in connection with 
the appeal are various written statements and testimony 
provided by the Veteran, his spouse, and his former comrade 
and statements provided by his representative, on the 
Veteran's behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters decided on appeal.

II. Background

The Veteran's service personnel records reflect that from 
March 21, 1970 to November 19, 1970, he was stationed in 
Germany as a senior heavy vehicle driver with Battery A, 1st 
Battalion, 81st Artillery.

On the Veteran's August 1970 separation examination, the 
clinical findings for the head, face, neck, scalp, and nose 
were normal.  For the skin, light pigmented skin was noted on 
the right hip area.  In the medical history portion of the 
examination report, the Veteran denied having any problems in 
the above areas.  On a November 1970 DA Form 3082-R, 
Statement of Medical Condition, the Veteran indicated that 
there had been no change in his medical condition since his 
last separation examination.

Beginning in June 1993, the Veteran and his wife were seen 
for group therapy and family counseling sessions in 
relationship to the Veteran's PTSD symptoms and family 
discord.
 
During a July 1993 VA PTSD examination, the Veteran reported 
that, during service in Vietnam, he had numerous 
posttraumatic experiences such as working as part of a mine 
sweeping team, being in a combat zone with explosives on his 
back, and seeing mutilated children; that, while in Germany 
he had a motor vehicle accident (MVA) and was hospitalized 
for a week for facial injuries; and that he was being treated 
at the Babylon Vet Center for PTSD.  He was diagnosed with 
chronic PTSD.

On a November 1993 VA Form 9, the Veteran indicated that, 
while he was stationed with the 1st Battalion, 81st Artillery 
in Germany, he was returning to base after dropping off a 
Pershing Missile, and was on the Autobahn when a small car 
cut in front of the convoy causing an MVA.  He remembered two 
missile carriers, a deuce-and-a-half and a 2-ton truck were 
also involved in the accident.  The civilian and military 
police were called; he and the assist driver were air 
medivaced by helicopter to a local civilian hospital.  After 
about five days, the motor pool sergeant came to see if 
everything was all right; and, a few days later, a driver 
from the base drove them back to the base.  They had to 
complete incident reports.  
 
In a February 1994 rating decision issued in March 1994, the 
RO denied service connection for PTSD, noting that, while the 
Veteran served in Vietnam, there was no evidence of any 
single life-threatening incident that would warrant the 
establishment of service connection for PTSD.

In December 1994, the Veteran was seen by VA for complaints 
of right nasal obstruction.  The impression was mild septal 
deviation.

During a September 1995 VA general medical examination, the 
Veteran reported difficulty breathing through his nose at 
times.  He had scars on his face from a truck accident.  
Diagnoses included a history of flashbacks.  

At an October 1995 VA joints examination, the Veteran stated 
that, while in Vietnam in 1968, he was building bunkers and 
an underground bunker fell on his left ankle.  He also 
reported a history of hitting a land mine in Vietnam with a 
truck and of nightmares.

During a November 1995 RO hearing, the Veteran testified that 
he was involved in an MVA while stationed in Germany around 
October 1970, sustaining injuries to his face and head as 
well as a fracture to his nose, and was treated at a civilian 
hospital for about a week or two.  The Veteran indicated that 
he had a bloody nose, a black eye, his face drooped from his 
nose to his lips, and he had a cut which was stitched up.  
The MVA happened on the way back from a maneuver; he was the 
last truck in the convoy.  It was raining and when the water 
hit the ground it turned to ice.  One of the missile carriers 
jack knifed, causing the whole accident.  The Veteran tried 
to downshift and put on his emergency brake but could not 
stop hitting the other 5-ton truck in the back.  It ripped 
the hard top off of his truck.  His assistant driver pulled 
him from the truck even though he had a broken leg.  A German 
doctor had him and his assistant driver helicoptered out to a 
civilian hospital where the Veteran was checked out, sowed 
and patched up, and put in a recovery room.  His platoon 
sergeant was the only one from Neu Ulm who visited him and 
his assistant driver at that hospital.  After his return to 
Neu Ulm, the Veteran had to write up a statement based on his 
knowledge of what happened in the accident because the truck 
had been towed which he gave to the drill sergeant in charge.  
At the time of his discharge from service, he had a medical 
examination, but the Veteran indicated that they did not ask 
him anything about the accident but he maintains that the 
scars were there.  The Veteran pointed to a scar that ran 
from the bridge of his nose down and around the right side of 
his nose to the center of the top upper lip that was not very 
visible with his mustache.  He also had a scar on his 
forehead.  The Veteran stated that he went to the VA Medical 
Center (VAMC) because of breathing problems but could not 
stay because he needed to work and support his family.  He 
indicated that he had headaches and nightmares as a result of 
the incident.  At the Babylon Vet Center, the Veteran stated 
that he talked more about Vietnam than he did about Germany; 
sometimes he saw pictures that brought back memories and 
flashbacks to Vietnam.  He reported that, in Vietnam as a 
combat engineer, he was stationed with the 1st Infantry and 
his duties included mine sweeping, search and destroy, 
building bridges and roads, and blowing up mountains.  He saw 
dead military bodies.  The Veteran recalled an incident when 
a plane crashed landed in a minefield and a fellow soldier 
tripped a mine and was severely injured in an attempt to 
rescue the pilot, but could not remember his name.  He also 
reported an incident when he was on a mission clearing an 
area for a helicopter to bring in heavy equipment to build an 
artillery base and the helicopter was hit as it was landing.  
The Veteran recalled seeing a soldier who was severely 
wounded in the shoulder.  

A January 1996 Hearing Officer decision confirmed the prior 
denials of service connection for residuals of a fractured 
nose and of a head/facial injury.

At a May 1996 VA Agent Orange examination, the Veteran 
reiterated that, while in Vietnam, he sustained an injury to 
his right ankle while building bunkers and that since then 
his right ankle as well as his whole right leg goes numb and 
weak from time to time.  He complained of sleep difficulties, 
headaches, flashbacks and nightmares.  The head, neck and 
nose were unremarkable.  The diagnoses included PTSD.

VA treatment records dated from February 2000 to December 
2004 reflect complaints of headaches and treatment for PTSD 
due to Vietnam and the 1970 MVA in Germany.

In a February 2004 statement, the Veteran's VA treating nurse 
practitioner indicated that the Veteran's PTSD was making it 
increasingly difficult for the Veteran to maintain a job.

During a December 2004 VA general medical examination, the 
Veteran gave a history of a truck accident while stationed in 
Germany, resulting in a facial laceration.  On examination, 
his skin was normal.

In a January 2005 statement, his VA psychiatrist indicated 
that the Veteran was not employable in any gainful capacity 
and gave diagnoses of PTSD, MDD, GAD and panic disorder due 
to progression of PTSD.   

From January 2005 to April 2005, the Veteran was hospitalized 
for participation in VA's PTSD residential program.  Current 
symptoms included frequent nightmares of seeing Vietnamese 
children with limbs cut off, of enemy soldiers he had killed 
when he helped blow up a hill, of being captured by the 
enemy, and flashbacks of mine-sweeping activities.  He 
reported the following traumatic experiences: early in his 
tour in 1968, he was cutting trees with a chain saw to make a 
base and witnessed a badly shot-up helicopter land with many 
soldiers that had been shot with small arms fire and were 
bleeding; while driving a 5-ton dump truck to rebuild a 
bridge, he hit a Chinese C-4 land mine causing an explosion 
(more explosives were later dug up); saw war-maimed or 
injured children in Vietnam that emotionally affected him; 
and was in a chain reaction accident on an icy road in 
Germany when he hit a truck and had his face split open from 
the forehead, down the inside of the right eye, to the side 
of the nose to the middle of the upper lip, and was 
helicoptered to a hospital to be sutured.  

VA medical records dated from April 2005 to April 2009 show 
continuing treatment for PTSD, MDD, GAD, and panic disorder 
secondary to the progression of the Veteran's PTSD.  

In an April 2008 statement, one of the Veteran's former 
comrades from Neu Ulm, Germany, D. C., indicated that he was 
there at the time of the accident on the Autobahn, when the 
Veteran was medivaced to a hospital.

In a February 2009, the RO's Coordinator made a VA Formal 
Finding of a Lack of Information Required to Corroborate the 
Stressor(s) Associated with a Claim for Service Connection 
for PTSD, indicating that the information to corroborate the 
stressful events described by the Veteran was insufficient to 
sent to the Army and Joint Services Records Research Center 
(JSRRC) or the National Archives and Records Administration 
(NARA) for verification.  

During a June 2009 DRO hearing, the Veteran's former comrade, 
D. C., testified that he served with the Veteran in the same 
unit both in Vietnam and in Nue Ulm, Germany and that they 
were together at least five or six months in Germany until 
early winter of 1970.  Because he worked in the motor pool 
where the trucks came in, D. C. indicated that they were 
waiting for the trucks to come back when they heard that the 
convoy was in a bad accident and everybody was medivaced to 
different places from the accident scene for treatment.  That 
was the last time D. C. saw the Veteran before bumping into 
him in the elevator at the Northport VA Medical Center (VAMC) 
where he works in substance abuse, depression, and PTSD.  All 
D. C. knew was that the accident victims, including the 
Veteran, were taken to some hospital(s), but where he did not 
know, after that he was shipped elsewhere.  He did not recall 
the accident being in the newspapers or anything, adding that 
American military accidents generally were not reported in 
German newspapers.  D. C. indicated that there were five 
trucks in the convoy and each truck had two to three soldiers 
in it and it was a chain reaction accident where "a truck 
flipped and all the other trucks just went bam, bam, bam."  
He reported that, while in Germany, he bunked right above the 
Veteran.  D. C. testified that the Veteran used to have a wry 
sense of humor, but was very touchy with everything now, had 
lost his memory, and his eyesight was not the same.  The 
Veteran testified that he did not know the name of the 
hospital where he was taken after the accident and reiterated 
his previous testimony and statements.

III. Petition to Reopen

In a February 1994 rating decision issued in March 1994, the 
RO denied service connection for PTSD, noting that, while the 
Veteran served in Vietnam, there was no evidence of any 
single life-threatening incident that would warrant the 
establishment of service connection for PTSD.  

Here, the Veteran petitioned to reopen the previously-denied 
claim for service connection for PTSD in February 2005.  In a 
rating decision later the same month, the RO determined that 
the Veteran had not submitted new and material evidence 
sufficient to reopen his previously-denied claim for service 
connection for PTSD, noting that the available evidence was 
insufficient to confirm any claimed stressor occurred and 
that his own statements were insufficient to establish the 
occurrence of a stressor.  The Veteran did not appeal either 
the February 1994 or the February 2005 rating decision.  
These rating decisions are final as to the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

However, in December 2005, the RO again determined that the 
evidence was insufficient to reopen his claim for service 
connection.  The Veteran perfected an appeal to the December 
2005 denial.

Regarding petitions to reopen filed after August 29, 2001, 
38 C.F.R. § 3.156(a) defines new and material evidence as 
evidence not previously submitted to agency decisionmakers 
that, by itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was issued in February 
2005.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Thus, for evidence in this case to be considered new and 
material, the Veteran must submit evidence showing that his 
diagnosed PTSD is due to a verified in-service stressor.

Here, the post-service treatment records show that he was 
diagnosed with PTSD by both the Vet Center and the VA.  
However, none of the Veteran's in-service stressors was 
verified.  As a result, service connection for PTSD, in the 
absence of service records showing that the Veteran's 
participation in combat, was denied.  As the new evidence now 
includes a lay statement and testimony given by a former 
comrade, reflecting that he and the Veteran were both 
stationed together in Neu Ulm at the time of the chain 
reaction MVA on the Autobahn early in the winter of 1970 and 
that the Veteran was medivaced to a hospital for treatment.  
Thus, the Veteran's comrade, who worked in the motor pool, 
has provided corroborating evidence that the claimed accident 
did occur and that the Veteran was injured during the 
accident.  The Board finds this evidence provides a 
reasonable possibility of substantiating the claim as it 
bears directly and substantially upon the specific matter 
under consideration.  Accordingly, the Board concludes that 
the criteria for reopening the service connection claim for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV. Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, as here, a determination is made that the Veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In these situations, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD after the fact does not suffice to verify the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

After a careful review of the evidence of record, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  

As noted above, post-service treatment records show that the 
Veteran has been diagnosed with PTSD by both Vet Center and 
VA healthcare providers.  One of the stressors claimed by the 
Veteran with regard to his diagnosed PTSD was the 1970 in-
service MVA on the German Autobahn.  Although there are no 
service department records verifying that this accident 
occurred, the Veteran's service personnel records confirm 
that he was stationed in Germany as a senior heavy vehicle 
driver with Battery A, 1st Battalion, 81st Artillery.  
Moreover, his former bunkmate and a current VA employee, has 
provided sworn testimony that, on the day of the accident, he 
was working in the motor pool at Neu Ulm; that the Veteran 
was part of a convoy that was involved in a chain reaction 
accident on the Autobahn; and that the Veteran was injured 
during the accident and medivaced to a hospital for 
treatment.  As such, D. C. has provided corroborative 
evidence that substantiates or verifies the Veteran's 
testimony and statements as to the occurrence of one of the 
claimed stressors upon which his PTSD diagnosis has been 
based.  See West (Carlton, 7 Vet. App. at 76; Zarycki, 6 Vet. 
App. at 98.  Thus, resolving all doubt in the Veteran's 
favor, the Board concludes that service connection for PTSD 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Other Psychiatric Disorders

In view of the Board's decision to reopen the Veteran's claim 
for service connection for PTSD and grant of his claim for 
PTSD on the merits, the Board also has considered whether 
service connection for any other psychiatric disorder is 
warranted.

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection also may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As noted above, the Veteran also has been diagnosed with MDD, 
GAD and panic disorder due to the progression of PTSD.  The 
Board finds that, in various statements, and accompanying VA 
medical records, there is sufficient medical evidence of a 
link between the Veteran's service-connected PTSD and these 
other diagnosed psychiatric disorders.  Thus, resolving all 
doubt in the Veteran's favor, the Board concludes that 
service connection for MDD, GAD, and panic disorder as 
secondary to PTSD is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.310.

C. Residuals of a Fractured Nose

During a November 1995 RO hearing, the Veteran claimed that 
he fractured his nose, during the 1970 MVA accident.  

Post-service medical records reflect that, in December 1994, 
he was seen by VA for complaints of right nasal obstruction.  
The impression was mild septal deviation.  Similarly, during 
a September 1995 VA general medical examination, the Veteran 
reported difficulty breathing through his nose at times.  The 
Veteran's service treatment records and post-service medical 
record are silent for any other complaints of, or treatment 
for, a nasal obstruction.  Moreover, there is no evidence in 
the record that the Veteran's nose has ever been fractured.  

The first criterion to establish service connection is 
competent evidence of the present disability claimed.  Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability."); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.").

Absent competent evidence that the Veteran's nose was ever 
fractured and the existence of residuals from a fracture of 
the nose, the Veteran's claim for service connection cannot 
be substantiated.  The Board has also considered the 
Veteran's own assertions in adjudicating this claim.  
However, as he is a layperson, he cannot opine as to the 
proper medical diagnosis in this case, a matter not within 
the purview of lay observation.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the claim for service connection for 
claimed residuals of a fracture of the nose must be denied.  
The preponderance of the evidence is against the claim, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Gilbert, 1 Vet. App. at 55.

D. Residuals of a Head/Facial Injury

The Veteran claims that he has residuals of a head/facial 
injury as a result of the 1970 MVA accident.  

During a July 1993 VA PTSD examination, the Veteran reported 
that, while in Germany he had an MVA and was hospitalized for 
a week for facial injuries.  On a November 1993 VA Form 9, 
the Veteran indicated that, while he was stationed with the 
1st Battalion, 81st Artillery in Germany, he was returning to 
base after dropping off a Pershing Missile, and was on the 
Autobahn when a small car cut in front of the convoy causing 
an MVA.  He remembered that he and the assist driver were air 
medivaced by helicopter to a local civilian hospital.  

During a November 1995 RO hearing, the Veteran testified that 
he sustained injuries to his face and head.  He indicated 
that he had a bloody nose, a black eye, his face drooped from 
his nose to his lips, and he had a cut which was stitched up.  
A German doctor had the Veteran and his assistant driver 
helicoptered out to a civilian hospital where he was checked 
out, sowed and patched up, and put in a recovery room.  At 
the time of his discharge from service, the Veteran had a 
medical examination, but he indicated that he was not asked 
anything about the accident even though he maintains that the 
scars were there.  At the hearing, the Veteran pointed to a 
scar that ran from the bridge of his nose down and around the 
right side of his nose to the center of the top upper lip 
that was not very visible with his mustache.  The Veteran's 
representative also indicated that he had a scar on his 
forehead.  

At a September 1995 VA general medical examination, the 
Veteran reported that he had scars on his face from a truck 
accident.  

In light of the facts that his representative pointed out the 
presence of scars on the Veteran's forehead and from the 
bridge of his nose down and around the right side of his nose 
to the center of the top upper lip that was not very visible 
with his mustache, during the November 1995 RO hearing, D. 
C.'s corroboration substantiating that the Veteran was 
injured in a 1970 MVA, the Board finds that service 
connection is warranted for residual facial scarring 
sustained as a result of the 1970 MVA.  The Board 
acknowledges that post-service medical records have generally 
reflected that the Veteran had no facial scars; however, in 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the Court 
held that a finding that the veteran had disability "at some 
point during the processing of his claim," satisfied the 
service connection requirement for manifestation of current 
disability.  Thus, the Board finds that there is evidence in 
the record of residual scarring as a result of the 1970 MVA.  
Consequently, and resolving reasonable doubt in the Veteran's 
favor, the Board concludes that the evidence shows residuals 
of a head/facial injury for which service connection is, 
therefore, warranted.  See 38 C.F.R. § 3.102.





ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for PTSD has been received, to this 
limited extent, the appeal is granted.

Service connection for PTSD, MMD, GAD, and a panic disorder 
are granted.  

Service connection for claimed residuals of a fractured nose 
is denied. 

Service connection for residuals of a head/facial injury is 
granted.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


